DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 01/13/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Claim Status
Claims 16-20 are withdrawn from further consideration.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (US PGPUB 2005/0107714).

As per Claim 1, Matsumura et al. disclose an electronic device (Fig 1) comprising: a housing (Fig 1 Element 10); a plurality of electrodes disposed on one face of the housing (Fig 1 Elements Ed1(+), Ed1(-), Ed2(+), Ed2(-), Ed3(+), Ed3(-), EdN) ; and at least one processor (Fig 5 Element 64; Fig 6 Elements 74-75); and memory (Fig 5 Element 67; Fig 6 Elements 76-77) storing programming instructions executable by the at least one processor to cause the electronic device to: in response to receiving a request for an electrocardiogram measurement (P0107): detect a first signal (P0107) using a first electrode and a fourth electrode from among the plurality of electrodes (Note that, per Fig 3(a), AMP1a would receive in its positive terminal the signal related to the potential detected by Ed1(-) [i.e. first electrode] with respect to ground which corresponds to EdN [i.e. fourth electrode]), detect a second signal using a second electrode and the fourth electrode (Note that, per Fig 3(a), AMP2a would receive in its positive terminal the signal related to the potential detected by Ed2(-) [i.e. second electrode] with respect to ground which corresponds to EdN [i.e. fourth electrode]), detect a third signal using a third electrode and the fourth electrode (Note that, per Fig 3(a), AMP3b would receive in its positive terminal the signal related to the potential detected by Ed3(+) [i.e. third electrode] with respect to ground which corresponds to EdN [i.e. fourth electrode].  Similarly, note that, per Fig 3(a), AMP3a would receive in its positive terminal the signal related to the potential detected by Ed3(-) with respect to ground which corresponds to EdN [i.e. fourth electrode]), and storing in the memory the first signal and the second signal as a first biological signal (Note that, per Fig 3(a), the signals from AMP1a are combined with either AMP2a or AMP1b in AMP1c to generate potential difference CM5 (P0023).  The storing of values/signals in memory are referred to in P0107), the second signal and the third signal as a second biological signal (Note that, per Fig 3(a), the signals from AMP2b are combined with AMP2a in AMP2c to generate potential difference NASA (P0023).  The storing of values/signals in memory are referred to in P0107) and the third signal and the first signal as a third biological signal in association with the requested electrocardiogram measurement (Note that, per Fig 3(a), the signals from AMP3a are combined with AMP3b in AMP3c to generate potential difference CC5 (P0024).  The storing of values/signals in memory and associated request are referred to in P0107).

As per Claim 2, Matsumura et al. further disclose the electronic device of claim 1 (as described above), wherein the electronic device further comprises an attachment pad detachably provided on the one face of the housing (Note attachment coupling between elements 12 and 28 in Fig 2(a) and 2(b)), wherein the attachment pad includes: a first terminal electrically coupled with the first electrode; a second terminal electrically coupled with the Fig 2(a), 2(b) Elements 25a-25e).

As per Claim 12, Matsumura et al. further disclose the electronic device of claim 1 (as described above), further comprising: at least one first alignment key protruding or recessed in the one face of the housing (Note that, per Fig 2(a) and Fig 2(b), recess 12 serves as alignment for element 28 within housing 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., as applied to claims 1-2 and 12 above, in view of Sekitani et al. (US PGPUB 2019/0029595).

As per Claim 3, Matsumura et al. teach the electronic device of claim 2 (as described above).

Matsumura et al. fail to teach wherein the attachment pad includes an elastic material.
However, Sekitani et al. teach a biosignal measurement apparatus in which the main body and connecting parts are made of a flexible silicone material (P0083).
Matsumura et al. and Sekitani et al. are analogous art because they both disclose biological measurement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device (as taught by Matsumura et al.) with a flexible material composition (as taught by Sekitani et al.) in order to provide expandability and contractibility (Sekitani et al. P0083).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., as applied to claims 1-2 and 12 above, in view of Shim et al. (US PGPUB 2013/0109946).

As per Claim 4, Matsumura et al. teach the electronic device of claim 2 (as described above).

Matsumura et al. fail to teach wherein the attachment pad further includes a coupling member coupled to the one face of the housing by magnetic force, and wherein the coupling member encloses at least a portion of the housing by the magnetic force.
However, Shim et al. teach an electrocardiographic monitoring system in which the fastening mechanism 186 may include any one or more of the following structures: snap-on buttons, clips, magnets, studs, adhesive pads and hook and loop (Velcro) fasteners (P0078).  The fastening mechanism (428, 430) is a structure that allows the electrical contact 424 and the electrode lead 422 to secure, in a detachable manner, onto each other. The fastening mechanism (428, 430) may be any one or more of the following structures: snap-on buttons, clips, magnets, studs, adhesive pads and hook and loop (Velcro) fasteners; as long as a path for an electric signal is established when the electrical contact 424 and the electrode lead 422 secure onto each other (P0122).
Matsumura et al. and Shim et al. are analogous art because they both disclose biological measurement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device (as taught by Matsumura et al.) with a magnetic fastening mechanism (as taught by Shim et al.) in order to provide a structure that allows the electrical contact and the electrode lead to secure, in a detachable manner, onto each other (Shim et al. P0122).

As per Claim 5, Matsumura et al. in the combination outlined above further teach the electronic device of claim 4 (as described above), wherein the first terminal, the second Note that, per Fig 2(a) and Fig 2(b), once elements 12 and 28 are coupled with each other, it would be as if all of one ends of terminals 25a-25e would be enclosed within housing 10).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., as applied to claims 1-2 and 12 above, in view of Hijazi et al. (US PGPUB 2017/0071469).

As per Claim 3, Matsumura et al. teach the electronic device of claim 1 (as described above).

Matsumura et al. fail to teach wherein the one face of the housing includes a circular shape, and the first electrodes are circumferentially arranged at equal angular intervals around the circular shape of the one face of the housing.
However, Hijazi et al. teach a method and device for patient monitoring in which the arrangement of the contacts around the perimeter of the adhesive patch of a monitoring device is not limited to and/or placement of the contacts can be arranged in a circular, triangular, rectangular, polygonal, mesh, hexagonal, star, diamond or any other arrangement including preferably in a parallel manner. The number of contacts may be any number greater than two. For example, n conductive elements may be arranged around the circumference of the device as illustrated in FIG. 4 (P0162).  In this embodiment, the monitoring device 400 can be configured n-pairs of electrodes 304 organized concentrically around the perimeter of the P0163).   
Matsumura et al. and Hijazi et al. are analogous art because they both disclose biological measurement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device (as taught by Matsumura et al.) with a circular electrode arrangement (as taught by Hijazi et al.) since such an arrangement provides simplicity and is useful as ultra-low power (Hijazi et al. P0163).

Allowable Subject Matter
Claims 6-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6, the prior art of record fails to disclose, teach, or suggest “wherein the attachment pad further includes: first wiring electrodes electrically coupled to each of the first terminal, the second terminal, the third terminal, and the fourth terminal, respectively; second wiring electrodes extending from each of the first wiring electrodes; and third wiring electrodes, each provided on an end of each of the second wiring electrodes, and wherein the third wiring electrodes are exposed through openings defined in the attachment pad in a first direction oriented away from at least one of the first terminal, the second terminal, the third terminal, and the fourth terminal”.

Regarding Claim 13, the prior art of record fails to disclose, teach, or suggest “wherein at least one of the first electrode, the second electrode, the third electrode, and the fourth electrode includes: a first electrode plate including an accommodation recess disposed in an inner face, a flange disposed around the accommodation recess and coupled to an inner face of the housing, the flange including an electrically conductive material and; and a permanent magnet disposed within the accommodation recess, wherein a region of an outer face of the first electrode plate and corresponding to the accommodation recess is exposed to a first face of the housing”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuwabara et al. (US PGPUB 2017/0224244) disclose a biological signal measurement system wherein biological digital data is generated from a biological signal measured by a biological signal measurement apparatus, and first feature amount data extracted from the 
Acquista et al. (US PGPUB 2015/0238107) disclose a system for detecting an electrocardiogram (ECG) signal of a subject which includes a substrate that is placed on and adheres to the skin over the sternum of the subject. First, second and third electrodes are disposed on the substrate, each of which has an end for contacting a respective area of skin. Directional positioning from the second electrode to the first electrode is substantially perpendicular to directional positioning from the third electrode to the first electrode. A circuit on the first substrate is connected to the electrodes and generates a first ECG channel measuring a difference in electric signals between the first electrode and the second electrode, and a second ECG channel measuring a difference in electric signals between the first electrode and the third electrode. A communication component on the substrate wirelessly transmits ECG information from the circuit to an external device.
Kim et al. (US PGPUB 2012/0190994) disclose a biological signal measuring apparatus. The biological signal measuring apparatus includes a first unit measurer configured to measure a first biological signal of a subject based on an electrical characteristic difference between first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685